DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The terms “memory device”, “memory controller”, and “memory interface” are not sufficiently described in the specification as excluding non-statutory matter, and thus are viewed as such. It is suggested that the word “processor” be inserted to describe the one main core

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 1, 10, and 19, the term “none of the first data unit” is indefinite because “none of the” gives expectation of plurality as it contradicts “first data unit” which is singular.

For claims 4 and 9, the term “the corresponding memory area” lacks sufficient antecedent basis in the claim because corresponding memory areas (plurality) is declared earlier.

For claim 5, the term “the target memory area” lacks sufficient antecedent basis in the claim. It is suggested it be amended to “a target memory area”.


For claims 8-9 and 17-18, the term “the identification” lacks sufficient antecedent basis in the claim. It is suggested it be amended to depend on claims 5 and 14 respectively.

For claims 12, the term “the corresponding memory areas” lacks sufficient antecedent basis in the claim.

For claims 16, the term “the first icy sub-data unit” lacks sufficient antecedent basis in the claim.

Dependent claims inherit rejections.

Allowable Subject Matter
Claims 1-19 would be allowable if all 35 USC § 112 and 35 USC § 101 rejections are overcome.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Jeong et al. (US 2016/0057437 A1) teaches dividing data between cores but not the other limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114